Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Masahito Yokoyama on 19 November 2021.


2.	The application has been amended as follows: 

CLAIMS: 
Claim 1:
Replaced claim with
“A marker system operation method for achieving control for assisting driving of a vehicle by using magnetic markers, the marker system including a storage device which stores laying position information indicating positions where the magnetic markers are laid, the marker system operation method comprising: 

identifying a magnetic marker positioned nearest to the calculated position of the magnetic marker from among the laying position information stored in the storage device, and providing the laying position information of the identified magnetic marker to the vehicle; 
by the vehicle, calculating a position of the vehicle with reference to the magnetic marker associated with the provided laying position information; and 
correcting the laying position information of the identified magnetic marker stored in the storage device by using, as correction information, the calculated position of the magnetic marker detected by the vehicle.”

Claim 4:
Replaced claim with
“A marker system for achieving control for assisting driving of a vehicle by using magnetic markers, the marker system comprising: 
a storage device configured to store laying position information indicating positions where the magnetic markers are laid; 
a sensor unit configured to detect a magnetic marker and to measure a lateral shift amount of the magnetic marker; 
a positioning unit configured to measure a position of the vehicle; 

a server device configured to identify a magnetic marker positioned nearest to the calculated position of the magnetic marker from among the laying position information stored in the storage device and to provide the laying position information of the identified magnetic marker to the vehicle; 
wherein the control unit is configured to calculate a position of the vehicle with reference to the magnetic marker associated with the provided laying position information; and 
wherein the server device is configured to correct the laying position information of the identified magnetic marker stored in the storage device by using, as correction information, the calculated position of the magnetic marker detected by the sensor unit.”


Allowable Subject Matter
3	Claims 1-10 allowed. 

The following is the examiner’s statement of reasons for allowance: The prior art fails to teach the inventions of the independent claims, including the claimed steps of calculating a position of the magnetic marker based on the lateral shift amount and the measured position of the vehicle; and correcting the laying position information of the identified magnetic marker stored in the storage device by using, as correction 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Shelley Chen/
Patent Examiner
Art Unit 3663
November 20, 2021